 

~

Gore “s

wy FA 2y2H ye

Case 1:21-mc-00046-UNA Document 1 Filed 02/05/21 Page 1 of 8 PagelD #: 1
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 1 of 8

 

 

 

 

  

 

 

 

 

Lh A Gee ‘USDC SDNY |
|| DOCUMENT
ELECTRONICALLY FILE
DOC #:
UNITED STATES DISTRICT COURT DATE FILED:
SOUTHERN DISTRICT OF NEW YORK -
x
ACL! INVESTMENTS LTD., ACL2 :
INVESTMENTS LTD., and LDO (CAYMAN)
Vill LTD.,
XVIN LTD No, 19-cv-09014-LLS
Plaintiffs,
v.
BOLIVARIAN REPUBLIC OF VENEZUELA,
Defendant. :
X

 

FINAL JUDGMENT AND PERMANENT INJUNCTION

WHEREAS, this Court having subject matter jurisdiction over this case and personal
jurisdiction over Defendant the Bolivarian Republic of Venezuela (the “Republic”), the Republic
having appeared before the Court and not contesting the Court’s jurisdiction;

WHEREAS, the parties having conducted informal discovery in which plaintiffs
provided evidence to the Republic of plaintiffs’ standing to sue, identity, and continuing
ownership interest in the debt securities placed in issue by the Amended Complaint; and

WHEREAS, the parties having reached a stipulation for the entry of judgment for the
reasons and on the terms set forth therein;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

Final Judgment is entered in favor of Plaintiffs ACL] Investments Ltd., ACL2
Investments Ltd., and LDO (Cayman) XVIII Ltd. (the “Plaintiffs”) against the Republic for

breach of contract; and

 
 

Case 1:21-mc-00046-UNA Document 1 Filed 02/05/21 Page 2 of 8 PagelD #: 2
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 2 of 8

TTS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

The Republic is liable to the Plaintiffs for damages in the following amounts:

1, To Plaintiff ACLI Investments Ltd. on account of 2004 Issuance of the 2034s
(ISIN US922646BL74):

a. For non-payment of principal due on December 6, 2018 as a result of the
acceleration of the indebtedness: $57,215,000.

b. Interest on $57,2 15,000 of principal at the rate of 9.375% per annum computed
starting July 13, 2020 through December 1, 2020, such interest being equal to
$2,056,164.06.

c. For non-payment of six (6) due and unpaid biannual interest payments due on
each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January
13, 2020, and July 13, 2020:

i. For non-payment of an interest payment due on January 13, 2018,
$2,681,953.13, plus interest thereon at the rate of 9% per annum simple
interest starting from January 14, 2018, through December 1, 2020, such
interest being equal to $696,352.60;

ii. For non-payment of an interest payment due on July 13, 2018,
$2,681,953.13, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2018, through December 1, 2020, such
interest being equal to $576,656.66;

iii. For non-payment of an interest payment due on January 13, 2019,

$2,681,953.13, plus interest thereon at the rate of 9% per annum simple

 

 
 

Case 1:21-mc-00046-UNA Document 1 Filed 02/05/21 Page 3 of 8 PagelD #: 3
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 3 of 8

interest starting from January 14, 2019, through December 1, 2020, such
interest being equal to $454,976.82;

iv. For non-payment of an interest payment due on July 13, 2019,
$2,681,953.13, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2019, through December 1, 2020, such
interest being equal to $335,280.88;

v. For non-payment of an interest payment due on January 13, 2020,
$2,631,953.13, plus imterest thereon at the rate of 9% per annum simple
interest starting from January 14, 2020, through December 1, 2020, such
interest being equal to $213,601.03; and

vi. For non-payment of an interest payment due on July 13, 2020,
$2,681,953.13, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2020, through December 1, 2020, such
interest being equal to $93,243.79.

d. For coupon and prejudgment interest following December 1, 2020, $18,867.56
per day until the date on which this judgment is entered on the docket of the
Court.
2. To Plaintiff ACL2 Investments Ltd. on account of 2004 Issuance of the 2034s
(ISIN US922646BL74):
a. For non-payment of principal due on December 6, 2018 as a result of the

acceleration of the indebtedness: $20,288,000.

 

 
 

Case 1:21-mc-00046-UNA Document1 Filed 02/05/21 Page 4 of 8 PagelD #: 4
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 4 of 8

b. Interest on $20,288,000 of principal at the rate of 9.375% per annum computed
starting July 13, 2020 through December 1, 2020, such interest being equal to
$729,100.00,

c, For non-payment of six (6) due and unpaid biannual interest payments due on
each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January
13, 2020, and July 13, 2020:

i, For non-payment of an interest payment due on January 13, 2018,
$951,000, plus interest thereon at the rate of 9% per annum simple interest
starting from January 14, 2018, through December 1, 2020, such interest
being equal to $246,921.29;

ii. For non-payment of an interest payment due on July 13, 2018, $951,000,
plus interest thereon at the rate of 9% per annum simple interest starting
from July 14, 2018, through December 1, 2020, such interest being equal
to $204,478.03;

iii, For non-payment of an interest payment due on January 13, 2019,
$951,000, plus interest thereon at the rate of 9% per annum simple interest
starting from January 14, 2019, through December 1, 2020, such interest
being equal to $161,331.29;

iv. For non-payment of an interest payment due on July 13, 2019, $951,000,
plus interest thereon at the rate of 9% per annum simple interest starting
from July 14, 2019, through December 1, 2020, such interest being equal

to $118,888.03;

 
Case 1:21-mc-00046-UNA Document 1 Filed 02/05/21 Page 5 of 8 PagelD #: 5
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 5 of 8

v. For non-payment of an interest payment due on January 13, 2020,
$951,000, plus interest thereon at the rate of 9% per annum simple interest
starting from January 14, 2020, through December 1, 2020, such interest
being equal to $75,741.29; and

vi. For non-payment of an interest payment due on July 13, 2020, $951,000,
plus interest thereon at the rate of 9% per annum simple interest starting
from July 14, 2020, through December 1, 2020, such interest being equal
to $33,063.53.

d. For coupon and prejudgment interest following December 1, 2020, $6,690.29 per
day wntil the date on which this judgment is entered on the docket of the Court,
and

3, To Plaintiff LDO (Cayman) XVIII Ltd. on account of 2004 Issuance of the 2034s
(ISIN US922646BL74):
: a. For non-payment of principal due on December 6, 2018 as a result of the
acceleration of the indebtedness: $9,197,000.

b. Interest on $9,197,000 of principal at the rate of 9.375% per annum computed
starting July 13, 2020 through December 1, 2020, such interest being equal to
$330,517.19.

c. For non-payment of six (6) due and unpaid biannual interest payments due on
each of January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January
13, 2020, and July 13, 2020:

i. For non-payment of an interest payment due on January 13, 2018,

$431,109.38, plus interest thereon at the rate of 9% per annum simple

10

 

 
 

Case 1:21-mc-00046-UNA Document 1 “Filed 02/05/21Page’6 of 8 PageID #6"

, . Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 6 of 8

interest starting from January 14, 2018, through December 1, 2020, such
interest being equal to $111,934.89;

ii. For non-payment of an interest payment due on July 13, 2018,
$431,109.38, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2018, through December 1, 2020, such
interest being equal to $92,694.42;

iii, For non-payment of an interest payment due on January 13, 2019,
$431,109.38, plus interest thereon at the rate of 9% per annum simple
interest starting from January 14, 2019, through December 1, 2020, such
interest being equal to $73,135.05;

iv. For non-payment of an interest payment due on July 13, 2019,
$431,109.38, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2019, through December 1, 2020, such
interest being equal to $53,894.58;

v. For non-payment of an interest payment due on January 13, 2020,
$431,109.38, plus interest thereon at the rate of 9% per annum simple
interest starting from January 14, 2020, through December 1, 2020, such
interest being equal to $34,335.20; and

vi. For non-payment of an interest payment due on July 13, 2020,
$431,109.38, plus interest thereon at the rate of 9% per annum simple
interest starting from July 14, 2020, through December 1, 2020, such

interest being equal to $14,988.43; and

il

 

 
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 7 of 8

d. For coupon and prejudgment interest following December 1, 2020, $3,032.86 per
day until the date on which this judgment is entered on the docket of the Court;
and

4, To Plaintiffs jointly on account of out-of-pocket expenses due under Section 7 of
the Terms and Conditions of the 2004 Issuance of the 2034s (ISIN US922646BL74) as of the
date of the judgment: $220,000; and

IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

Each Plaintiff and any of its successors or assigns; and anyone acting on its behalf,
including its officers, agents, servants, employees, trustees, beneficial owners, and attorneys; and
all persons and organizations acting in concert with any of them are hereby PERMANENTLY
ENJOINED from selling or otherwise transferring in any manner the securities or security
entitlements on which each Plaintiff has brought suit in this case identified as ISIN
US922646BL74, unless (i) such sale or transfer also includes the Plaintiff's corresponding

interest in this judgment, and (ii) the Plaintiff provides to the Republic through counsel of record

 

in this action three (3) calendar days’ prior written notice of the settlement of any such sale or
transfer; and
IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

The Plaintiffs and any of their successors or assigns; and anyone acting on their behalf,
including their officers, agents, servants, employees, trustees, beneficial owners, and attorneys;
and all persons and organizations acting in concert with any of them, shall be bound by the terms
of the parties’ Stipulation for Entry of Final Judgment and Permanent Injunction dated December

4, 2020; and

12

 

 
Case 1:21-mc-00046-UNA Document 1 Filed 02/05/21 Page’8 of 8 PagelD #: 8
Case 1:19-cv-09014-LLS Document 52 Filed 12/07/20 Page 8 of 8

IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT:

This Court shall retain non-exclusive jurisdiction over matters related to the enforcement

 

of this judgment.
Dated: New York, New York
, 2020
SO ORDERED:
tis . Stanton,
LOUIS L. STANTON

United States District Judge

13

 
